Citation Nr: 0033642	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-15 129	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for multiple 
sclerosis (multiple sclerosis or MS).


FINDINGS OF FACT

1.  In a January 1980 decision, the Board denied service 
connection for an organic neurological disorder to include 
multiple sclerosis.

2.  In April 1999, the veteran submitted a statement from a 
doctor that the veteran had "MS type symptoms as early as 
1969".


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for multiple sclerosis.  
38 U.S.C.A. §§ 5108, 7103 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.

The RO received an original claim from the veteran in 
November 1969, the same month that he was separated from 
active duty.  At that time, he claimed service connection for 
an injury to his eyes and left ear due to a land mine 
explosion that occurred while he was serving in Vietnam in 
March 1969.  Service medical records show that the veteran 
was injured in March 1969 when the truck in which he was 
riding hit a land mine while on convoy.  He was hospitalized 
for three days for a contusion of the right leg.  During this 
period of hospitalization, the veteran complained of 
decreased hearing and ringing in his left ear.  His ear was 
irrigated and copious wax removed.  The impression was 
external otitis media.

Service medical records also show that the veteran underwent 
a pre-induction examination in May 1967.  He gave a history 
of mumps, shortness of breath, broken bones, and nervous 
trouble.  The doctor noted that the veteran had fractured his 
right clavicle and that there were no sequelae associated 
with this injury.  The doctor also attributed the complaints 
of shortness of breath to smoking and this was not considered 
disqualifying.  Finally, the examiner noted that the veteran 
had never been hospitalized for a neuropsychiatric disorder 
and that there had been no significant symptoms and no 
significant neuropsychiatric problem.  The veteran was 
considered qualified for service.  Service medical records 
show that the veteran was treated on other occasions both 
before and after the land mine explosion for otitis media and 
externa.  Moreover, he was hospitalized for 5 days in 1968 
for rubella.

VA examinations were conducted in April 1970 pursuant to the 
veteran's original claim including special eye and ear 
examinations.  An examiner noted that the veteran had been 
discharged in November 1969 and had been working full time 
and had not lost work days due to illness.  No organic 
disease was found on examination.  On the special ear 
examination, the veteran gave a history of dizzy spells on 
occasion.  Normal hearing, bilateral, and a history of otitis 
media, not found at this examination, were diagnosed on the 
special ear examination.  The history of dirt particles to 
the eyes with no physical or functional ocular residuals was 
noted on the special eye examination.

In a May 1970 rating decision, the RO denied the veteran's 
claims for service connection for residuals of an injury to 
his eyes and granted service connection for otitis media and 
externa, left.

In April 1977, the RO received a statement from the veteran 
claiming service connection for a nervous disorder secondary 
to the land mine explosion in service.  The veteran stated 
that he had been receiving treatment for his nerves for the 
past two or three years by a private physician, Dr. 
McLennion.  The veteran also stated that his nervous 
condition was causing his right arm not to function.

The RO wrote to the veteran in April 1977 informing him 
available records did not show that he received treatment for 
a nervous condition in service and stating that no further 
action would be taken on his claim unless he submitted 
evidence to show that the condition was incurred or 
aggravated in service.

In March 1978, the RO received two requests for information 
about the veteran's service and service-connected conditions, 
if any, from the VA hospital (VAH) in Montgomery, Alabama.  
The admission diagnoses noted on these forms were ataxia and 
leg weakness of unknown etiology and weakness, both legs.

In April 1978, the veteran filed a notice of disagreement 
with the denial of the claim for a nervous disorder, 
submitting three lay statements from people who stated that 
they had noticed that the veteran had a nervous disorder 
after returning from service.  The veteran requested that the 
RO obtain records from the Bay Pines, Florida, VAH for the 
period from January-February 1970, from the Montgomery, 
Alabama, VAH from 1977, and from the Birmingham, Alabama, 
VAH, from "Dr. Husain" from March 27, 1978.  Documents in 
the claims file show that the RO requested these treatment 
records in April 1978 from these three VA hospitals.

In May 1978, the RO received a Hospital Summary from the 
Birmingham VAH, for the period March-April 1978, signed by 
Dr. Husain.  This report showed the diagnosis of possible 
demyelinating disease.  Moreover, under "Past Medical 
History", it was noted that the veteran "was hospitalized 
in 1969 four times and no definite diagnosis was made."  
Also in May 1978, the RO received a Medical Certificate and 
History, dated in April 1978, from the Montgomery VAH.  The 
RO telephoned the Bay Pines VAH to follow up on the request 
for records from January-March 1970.  On May 30, 1978, the RO 
received a note from the Bay Pines Medical Administration 
Service that there was no record of the veteran ever having 
been seen or treated at Bay Pines VAH.

On June 1, 1978, the RO issued a rating decision denying 
service connection for a nervous disorder.  On June 6, 1978, 
the RO issued a statement of the case on the issue of service 
connection for a nervous disorder.  On June 9, 1978, the RO 
wrote to the veteran and informed him that the a record 
showed that he had been hospitalized four times in 1969.  The 
RO provided the veteran with "release-of-information" 
authorization forms so that he could provide the names and 
addresses of the hospitals where he had been treated and 
authorize the RO to obtain these records.

In June 1978, the RO requested that the National Personnel 
Records Center (NPRC) furnish all "service medical 
clinicals" to include entry and separation physical 
examination reports.  On the form, which was returned to the 
RO in June 1978, the NPRC indicated that it sent the entrance 
examination report and dental records but that there was no 
separation physical examination report and no medical 
records.

In June 1978, the RO received Authorization for Release of 
Information Forms from the veteran, signed and dated, but 
without the names and addresses of the hospitals or dates of 
treatment filled in.  In an accompanying statement, the 
veteran reported that he could not remember the dates and 
asked the RO to fill them in from the records in the RO's 
possession.  On the same day in June 1978, the RO received 
the veteran's substantive appeal.

In September 1978, the Board remanded the case for the RO to 
attempt to obtain the records from the private physician (Dr. 
McLennion) noted by the veteran on the April 1977 statement.  
The Board ordered the RO to afford the veteran a neurological 
examination following receipt of the private records.  In 
September 1978, the RO wrote to Dr. McLennion requesting 
treatment records.

On December 7, 1978, the RO notified the veteran that no 
reply was received from Dr. McLennion and requesting the 
veteran to obtain these records and submit them to the RO.  
On December 28, 1978, the RO received treatment records, 
dated from April 1974 to February 1978, from Dr. McLennion 
pursuant to its request.

In February 1979, the RO received letters from Richard J. 
Gordon, M.D., and Sheldon Margulies, M.D., describing the 
veteran's present condition and noting that a diagnosis had 
not yet been confirmed for his progressive neurologic 
deficit.  Dr. Gordon stated that the veteran had "a probable 
demyelinating disease."  On a March 1979 VA neurological 
examination, the examiner agreed with Dr. Margulies that a 
diagnosis could not yet be confirmed.

In June 1979, the Board denied the claim for service 
connection for a neuropsychiatric disorder.

In June 1979, the RO obtained a VA Hospital Summary from the 
Birmingham VA medical center (VAMC) dated January 1979 
pursuant to a claim made by the veteran for 
nonservice-connected pension benefits.  This report showed a 
diagnosis of probable multiple sclerosis.

In July 1979, the RO denied the claim for 
nonservice-connected pension benefits.  In his notice of 
disagreement, the veteran claimed service connection for a 
chronic leg disability which the RO denied in a September 
1979 rating decision.  The veteran appealed to the Board, 
contending that he had a chronic leg disability from the land 
mine and multiple sclerosis of the legs caused from military 
service.  Before sending the case to the Board, the RO 
attempted to obtain additional service medical records, 
including a separation examination report, from the NPRC.  
The NPRC replied that no additional medical or other records 
were found but that the record would be flagged and that 
addition medical records, if any, would be forwarded upon 
receipt.  The NPRC noted that, "if there is an alleged 
hospitalization furnish items 17-20 and resubmit for further 
search."  Items 17-20 requested alleged disease or injury, 
dates of treatment, and place of treatment.

In January 1980, the Board granted nonservice-connected 
pension benefits and denied service connection for residuals 
of service injury including traumatic arthritis, eye 
disorder, and an organic neurological disorder, variously 
diagnosed.  In the decision, the Board concluded that the 
veteran did not have multiple sclerosis which was incurred in 
or aggravated by active service or manifest to a compensable 
degree within seven years after discharge from active 
service, thereby specifically denying service connection for 
multiple sclerosis.

On a January 1980 VA examination for aid and attendance 
benefits, the diagnosis rendered was multiple sclerosis 
progression with ataxia and progressive spasticity of legs.

In April 1999, the RO received a claim from the veteran for 
service connection for multiple sclerosis.  He submitted a 
letter from Robert M. Williams, M.D., who stated, "It is 
apparent to me that he did indeed develop symptoms of 
[multiple sclerosis] as early as 1969."  The doctor also 
stated, "He brings me medical records from the VA Hospital 
in Birmingham, confirmed by his own history.  In these 
records, it is apparent that as early as 1969 he was 
hospitalized four times for weakness and paresthesias in the 
extremities."  Dr. Williams further stated,

Since he clearly had [multiple sclerosis] 
type symptoms as early as 1969, and has 
continued to have these in the years and 
decades since, I think we can pretty 
clearly say that his multiple sclerosis 
began around 1969 or 1970.  This is my 
medical opinion, and although I am not a 
neurologist, I am sure that almost every 
physician would agree with this line of 
reasoning.

Analysis.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In this case, the Board finds that the April 1999 statement 
of Dr. Williams is new because it was not previously 
submitted to agency decisionmakers and it is is neither 
cumulative nor redundant and it is material because it bears 
directly and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for multiple scleroris.  To this 
extent only, the appeal is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should write to the veteran 
and ask that he supply a copy of the 
records that he showed the physician who 
wrote the April 1999 letter, enclosing 
the appropriate releases, where 
indicated.  In addition, since the 
veteran contends that he was hospitalized 
four times and 1969 and he was in service 
most of that year until November 1969, 
the RO should ask the veteran whether he 
was hospitalized during service in 
service department hospitals or whether 
he was hospitalized in private hospitals 
either during or after service in 1969.  
The RO should once again try to obtain 
from the veteran the names of the 
hospitals he states he was treated in 
1969.  If the veteran provides adequate 
information and appropriate authorization 
forms, the RO should assist him in 
attempting to obtain any private records 
he identifies.

2.  The RO should write to Robert M. 
Williams, M.D., and ask him to submit a 
curriculum vitae or other documentation 
showing his area of expertise since he 
noted in his letter of April 1999 that he 
is not a neurologist.  The RO should ask 
the doctor if he retained copies of the 
medical records from the VAMC in 
Birmingham which he stated the veteran 
showed to him in his April 1999 letter 
and, if so, ask him to provide those 
copies to the RO or to indicate the dates 
of treatment on the records so that the 
RO can obtain the records from the VA 
facility.

3.  The RO should attempt to obtain 
additional service medical records 
including the separation examination 
report, if any, and any additional 
hospitalization reports, including 
clinical records, that might not have 
been included in prior searches for 
service medical records.  If the veteran 
provides the name or names of the 
facility, the RO should attempt to 
furnish the NPRC with the additional 
information that was then requested under 
"items 17-20" which the RO could not 
furnish in 1979 because the veteran did 
not provide the names of the facilities 
or dates of treatment.  If the forms or 
request procedures have changed since 
1979, the RO may use today's procedures 
to request additional records.

4.  The RO should also request the VAMC 
in Birmingham to provide any medical 
records pertaining to the veteran for the 
period from 1969 to 1980.  

5.  Finally, after either the above 
information or negative replies have been 
received and associated with the 
veteran's claims folder, the RO should 
schedule the veteran for a VA 
neurological examination.  The RO should 
transfer the veteran's claims folder and 
a copy of this remand to the medical 
examiner providing the examination so 
that he can review the evidence prior to 
rendering opinions.  

The examiner should review all the 
pertinent medical evidence of record 
particularly the service medical records; 
the notes from Dr. McLennion, dated from 
April 1974 to February 1978; the April 
1970 VA examination reports; the medical 
records dated in 1978-1979 showing 
diagnoses for possible demyelinating 
disease and doctors' statements that a 
diagnosis could not yet be confirmed; and 
finally the April 1999 letter from Dr. 
Williams.

The examiner should render an opinion, 
based on review of all the medical 
evidence of record, as to the time of 
onset of multiple sclerosis.  If the 
doctor is unable to render this opinion 
in terms of certainty, then he or she 
should express it in terms denoting a 
range of probability.  For example, 
stating that the disease "might have" 
or "could have" started as of a 
particular date is not as helpful to 
adjudicators as stating that it is 
"likely" or "very likely" or 
"unlikely" that the disease had begun 
as of a particular date.  The examiner 
should provide a rationale for the 
opinion expressed, by explaining the 
nature of multiple sclerosis, for 
example, or by referring to findings in 
the medical history in this particular 
case as shown by the medical records in 
the claims file where relevant.  
Concerning this, should the examiner 
disagree with the opinion of Dr. Williams 
as to the likely time of onset of 
multiple sclerosis, the examiner should 
explain why he or she disagrees.

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

7.  The RO should readjudicate the claim 
for service connection for multiple 
sclerosis considering the evidence in its 
entirety.

The case should then be returned to the Board, if in order, 
for further appellate review.  The Board intimates no opinion 
as to the ultimate outcome of this case.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



